Citation Nr: 1454894	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to VA death pension benefits after April 1, 2010.


WITNESSES AT HEARING ON APPEAL

Appellant and C.L.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968.  The Veteran died on March [redacted], 1995.  The appellant is the Veteran's daughter and has been determined to be the helpless child of the Veteran for purposes of VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office.

In July 2012, the Board remanded this appeal in order to afford the appellant a Board hearing.  In June 2013, the appellant, along with her legal custodian, participated in a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  In June 2013, prior to the promulgation of a decision in the appeal, the Board received notification that the appellant wished to withdraw from appeal her claim for accrued benefits.

2.  The Veteran died in March 1995; the immediate cause of death was a gunshot wound to the abdomen and the manner of death was homicide.  
 
3.  At the time of the Veteran's death, service connection was in effect for hearing loss and tinnitus.  

4.  There is no competent evidence of a causal connection between the gunshot wound to the Veteran's abdomen and military service, and there is no competent evidence suggesting that the Veteran's death was due to or the result of service or service-connected disability. 

5.  Since April 1, 2010, the appellant has been in receipt of countable income in excess of the maximum annual pension rate for nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2014).

2.  The termination of non-service connected death pension effective April 1, 2010, was proper.  38 U.S.C.A. §§ 101(4)(A), 1521, 1542, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.3(b)(4), 3.24, 3.57, 3.271, 3.272, 3.273 (2014).

3.  The criteria for withdrawal of the appeal as to the issue of entitlement to accrued benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided on her claims in an October 2009 letter.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified including service treatment records (STRs), VA treatment notes dating from 1978 to 1995, Social Security Administration records, and the Veteran's death certificate.  In addition, the appellant has submitted lay evidence in support of her claim.  The Board acknowledges that a medical opinion was not obtained in this case.  However, such additional development is not required.  There is simply no competent evidence of record even suggesting that the Veteran's death from a gunshot wound to the abdomen, inflicted by another individual, was the result of a disability of service origin.  See 38 U.S.C.A. § 5103A(a); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed.Cir.2008).  

The appellant appeared at a hearing before the Board.  Through her legal guardian, she presented oral testimony in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the appellant and her custodian, and the appellant's guardian provided testimony regarding the appellant's theories of entitlement.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the appellant's custodian provided testimony relevant to the issue.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the appellant is not prejudiced by a decision at this time.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant was provided with a meaningful opportunity to participate in the claims process and has done so.  Therefore appellate review may proceed without prejudice to the appellant.  

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Service Connection for Cause of Death 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When any veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a disability of service origin to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Following a careful review of the record, the Board finds that service connection    is not warranted for the cause of the Veteran's death.  According to the Veteran's death certificate, the immediate cause of his death on March [redacted], 1995 was a gunshot wound to the abdomen.  The manner of death was listed as a homicide.  Also listed on the death certificate as a significant condition contributing to death, but not resulting in underlying cause, is acute ethanol intoxication.   

At the time of death, service connection was in effect for hearing loss and tinnitus, rated as 0 percent and 10 percent disabling, respectively.  The appellant has not claimed, nor does the evidence suggest, that the Veteran's hearing loss or tinnitus had any impact on his death.  Accordingly, the Board finds there is no competent evidence indicating that those disabilities had any bearing on the Veteran's demise.

Additionally, there is no competent and credible evidence that any disability of service origin caused or substantially contributed to the Veteran's death.  The Board acknowledges the contentions of the appellant and her custodian that the Veteran's death was variously caused or contributed to by a "soft tissue sa[r]coma," or a "cancerous" or "rotting" of the knee from Agent Orange exposure that had made him sick and more susceptible to death, or by some sort of posttraumatic stress.  However, the appellant has not provided any competent evidence, medical or otherwise, to support her contentions.  

Additionally, VA treatment records during the years preceding his death are negative for medical diagnosis of posttraumatic stress disorder, cancer, or soft tissue sarcoma.  As noted, the death certificate does not list any cancer, skin condition, infection, or posttraumatic stress as a primary or contributing cause of death.  Indeed, the death certificate shows the Veteran died 18 minutes after being shot     in the abdomen.  Such preponderates against a finding that any of the claimed conditions made him more susceptible to death, due to the exceedingly short period between his being shot  and his death.  It is not sufficient to show that a condition of service origin casually shared in producing death, but rather it must be shown      that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  There is simply no competent evidence suggesting that the Veteran's death from a homicide is in any way connected to a condition of service origin.  

The Board acknowledges the appellant's belief that the Veteran's death was related to his military service.  However, neither the appellant nor her custodian are competent, as lay persons, to diagnose any skin, cancer, or psychiatric disorder, or to relate      the Veteran's death or gunshot wound to the abdomen to any such disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999).

In conclusion, the preponderance of the probative evidence is against the claim of service connection for the cause of the Veteran's death and the appeal is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Pension

The appellant contends that the discontinuance of death pension benefits on April 1, 2010 was in error.  Essentially, she asserts that her countable income did not exceed the maximum annual pension rate (MAPR), particularly because of a recoupment of an overpayment of SSA benefits, and an adjustment made to payable retroactive SSA benefits.

Death pension is a benefit payable to a veteran's surviving spouse or child because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4). 

For VA purposes, the appellant in this case is a "surviving child" and entitled to benefits based on her status as a helpless child, in that, before reaching age 18, she became permanently incapable of self-support.  38 C.F.R. § 3.57(a).

In this case, an October 2010 VA Form 21-555, Certificate of Legal Capacity to Receive and Disburse Benefits, reflects that the appellant's VA fiduciary, C.L., is also her legal custodian.  However, on May 2010 Eligibility Verification Reports, she indicated that she did not receive any income from her custodian, and thus, it does not appear that he financially supports the appellant.

Regardless, pension shall be paid to a child in the custody of a person legally responsible for the child's support at an annual rate equal to the difference between the rate for a surviving spouse and one child under 38 C.F.R. § 3.23(a)(5), and the sum of the annual income of such child and the annual income of such person, or the maximum annual pension rate under 38 C.F.R. § 3.24(b) of this section (a child with no custodian), whichever is less.  38 C.F.R. § 3.24(c) (emphasis added).  The Board will utilize the MAPR under 38 C.F.R. § 3.24(b), as it is most beneficial to the appellant.  

Under the governing criteria, payments of any kind from any source shall be included as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a). 

In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Exclusions from income include the expenses of the veteran's last illness and burial and for the veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid and not reimbursed, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

The maximum annual rates of improved pension payable under Pub. L. 95-588 (92 Stat. 2497) are set forth in 38 C.F.R. § 3.23 and § 3.24.  The monthly rates and annual income limitations applicable to this case are set forth in 38 C.F.R. § 3.24. The rates of death pension benefits are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21. 

Countable income and excludable expenses are based on 12-month annualization periods for death pension.  38 C.F.R. §§ 3.271, 3.272.  Effective December 1, 2009, the MAPR for a child alone was $2,020.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  As of December 1, 2013, the MAPR is $2,161.00.  M21-1, Part I, Appendix B.

The evidence reflects that, since April 1, 2010, the appellant's income exceeds the amount allowed for pension and pension cannot be paid.  As noted by the RO, the Social Security Administration has reported that, since April 1, 2010, the appellant is receiving gross monthly disability benefits in the amount of $882.50, or $10,590.00, annually.  While the appellant did not report any medical expenses on her 2010 Eligibility and Verification Reports, the SSA has allowed for medical expenses in the amount of $1,105.00, and the Board will use the same amount.  This amount exceeds five percent of the maximum annual rate for this period, ($2,020 x .05), or $101.00.  However, even when the allowable deduction of $1,004 ($1,105 - 101 = $1,004) is subtracted, the amount of income is still well above the MAPR ($10,590 - 1,004 = $9,586). 

Even further, while the appellant and her custodian point to amounts recouped from SSA due to an overpayment (of $10,553.80) in March 2010 and an adjustment to retroactive amounts payable due to receipt of Social Security Insurance (SSI) benefits, the evidence of record still shows that the appellant received additional income during that period.  Indeed, even considering the adjustment to retropay allowable for disability benefits, and recoupment of an overpayment, May 2010 correspondence from SSA indicates that the next check the appellant was to receive would be for $20, 272.20.  In a statement received in July 2010, the appellant acknowledged receipt of $20,272.00, placing her further over the MAPR for the  12-month period beginning April 1, 2010.

The Board acknowledges the varying reports of the appellant and her custodian regarding the amount of income received or the SSA disability benefits she is entitled to each month, including a May 2010 report that the appellant was receiving only $478.00 per month.  However, the Board finds to be most probative the direct reports from SSA as to appellant's monthly entitlement rates and amounts paid.  In this regard, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, such as computing benefit entitlement rates.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).

In sum, since April 1, 2010, the appellant's income exceeded the applicable MAPR for the annualization period, and thus she is not entitled to payment of nonservice-connected death pension benefits.  Even after resolving reasonable doubt in the appellant's favor where possible, the evidence is not so evenly balanced as to warrant an award of nonservice-connected death pension benefits after April 1, 2010.  Therefore, the claim must be denied.  

C.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or   law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§, 202.202, 20.204.  Withdrawal may   be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In the present case, the appellant perfected an appeal as to the issue of entitlement  to accrued benefits.  However, during a June 2013 Board hearing, the appellant's fiduciary and legal guardian indicated on the record that the appellant was withdrawing her appeal pertaining to that issue.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to the issue of entitlement to accrued benefits, and the appeal is dismissed. 



ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits from April 1, 2010, is denied.

The appeal as to the issue of entitlement to accrued benefits is dismissed.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


